Name: Commission Regulation (EU) 2016/2015 of 17 November 2016 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance )
 Type: Regulation
 Subject Matter: communications;  information technology and data processing;  economic analysis;  information and information processing
 Date Published: nan

 18.11.2016 EN Official Journal of the European Union L 312/1 COMMISSION REGULATION (EU) 2016/2015 of 17 November 2016 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (1), and in particular Article 8(2) thereof, Whereas: (1) Regulation (EC) No 808/2004 establishes a common framework for the systematic production of European statistics on the information society. (2) Implementing measures are needed to determine the data to be supplied in order to prepare the statistics in Module 1: Enterprises and the information society and Module 2: Individuals, households and the information society, and to set the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted in order to produce European statistics on the information society, as referred to in Articles 3(2) and 4 of Regulation (EC) No 808/2004, shall be as specified in Module 1, Enterprises and the information society, of Annex I and Module 2, Individuals, households and the information society, of Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 143, 30.4.2004, p. 49. ANNEX I MODULE 1: Enterprises and the information society A. SUBJECTS AND THEIR CHARACTERISTICS (1) The subjects to be covered for the reference year 2017, drawn from the list in Annex I to Regulation (EC) No 808/2004, shall be as follows: (a) ICT systems and their usage in enterprises; (b) use of the internet and other electronic networks by enterprises; (c) e-commerce; (d) e-business processes and organisational aspects; (e) ICT competence in the enterprise unit and the need for ICT skills; (f) barriers to the use of ICT, the internet and other electronic networks, e-commerce and e-business processes; (g) access to and use of technologies providing the ability to connect to the internet or other networks from anywhere at any time (ubiquitous connectivity). (2) The following enterprise characteristics shall be collected: (a) ICT systems and their usage in enterprises (i) for all enterprises:  computer usage; (ii) for enterprises using computers:  (optional) persons employed or percentage of the total number of persons employed who use computers for business purposes. (b) Use of the internet and other electronic networks by enterprises (i) for enterprises using computers:  internet access; (ii) for enterprises with internet access:  persons employed or percentage of the total number of persons employed who use computers with access to the internet for business purposes;  internet connection: DSL or any other type of fixed broadband connection;  internet connection: mobile broadband connection via a portable device using mobile telephone networks (at least 3G);  persons employed or percentage of the total number of persons employed using a portable device provided by the enterprise which allows internet connection via mobile telephone networks, for business purposes;  having a website;  use of social networks, not solely used for posting paid adverts;  use of the enterprise's blogs or microblogs, not solely used for posting paid adverts;  use of multimedia content-sharing websites, not solely used for posting paid adverts;  use of wiki-based knowledge-sharing tools, not solely used for posting paid adverts; (iii) for enterprises having DSL or any other type of fixed broadband connection to the internet:  maximum contracted download speed of the fastest fixed internet connection in Mbit/s in the ranges: [0,< 2], [2,< 10], [10,< 30], [30,< 100], [  ¥ 100];  sufficiency of the speed of the fixed internet connection in view of the enterprise's actual needs; (iv) for enterprises having a website, information about the provision of the following facilities:  description of goods or services, price lists;  online ordering, reservation or booking;  possibility for visitors to customise or design online goods or services;  tracking or status of placed orders;  personalised content on the website, for regular/recurrent visitors;  links or references to the enterprise's social media profiles; (v) for enterprises using social media, referring specifically to social networks, the enterprise's blogs or microblogs, multimedia content-sharing websites or wiki-based knowledge-sharing tools, for purposes other than posting paid adverts:  use of social media to develop the enterprise's image or market products;  use of social media to obtain or respond to customer opinions, reviews or questions;  use of social media to involve customers in development or innovation of goods or services;  use of social media to collaborate with business partners or other organisations;  use of social media to recruit employees;  use of social media to exchange views, opinions or knowledge within the enterprise. (c) E-commerce (i) for enterprises using computers:  receipt of orders for goods or services placed via a website or apps (web sales), in the previous calendar year;  receipt of orders for goods or services via EDI-type messages (EDI-type sales), in the previous calendar year;  (optional) placement of orders for goods or services via a website, apps or EDI-type message, in the previous calendar year; (ii) for enterprises having received orders for goods or services placed via a website or apps in the previous calendar year:  value of the turnover, expressed in absolute figures or as a percentage of total turnover, of e-commerce sales resulting from orders placed via a website or apps, in the previous calendar year;  percentage of turnover from orders received via a website or apps, broken down by sales to private consumers (Business to Consumers: B2C), and sales to other enterprises (Business to Business: B2B) and public authorities (Business to Government: B2G), in the previous calendar year;  receipt of orders via the enterprise's own website or apps (including those of parent or affiliate enterprises, extranets), in the previous calendar year;  receipt of orders via an e-commerce marketplace website or apps used by several enterprises for trading products, in the previous calendar year;  percentage of turnover from orders received via a website or apps broken down by orders received via the enterprise's own website or apps (including those of parent or affiliate enterprises, extranets) and by orders received via an e-commerce marketplace website or apps used by several enterprises for trading products, in the previous calendar year;  receipt of orders that were placed by customers via a website or apps by origin: own country, in the previous calendar year;  receipt of orders that were placed by customers via a website or apps by origin: other EU countries, in the previous calendar year;  receipt of orders that were placed by customers via a website or apps by origin: rest of the world, in the previous calendar year;  (optional) the percentage of turnover from orders received via a website or apps broken down by origin: own country, other EU countries and rest of the world; (iii) for enterprises having received orders for goods or services via EDI-type messages:  value of the turnover or percentage of the total turnover of e-commerce sales resulting from orders received via EDI-type messages, in the previous calendar year;  orders received that were placed by customers via EDI-type messages, by origin: own country, in the previous calendar year;  orders received that were placed by customers via EDI-type messages, by origin: other EU countries, in the previous calendar year;  orders received that were placed by customers via EDI-type messages, by origin: rest of the world, in the previous calendar year; (iv) for enterprises having placed orders via a website, apps or EDI-type message:  (optional) placing orders for goods or services via a website or apps, in the previous calendar year;  (optional) placing orders for goods or services via EDI-type messages, in the previous calendar year;  (optional) placing orders via a website, apps or EDI-type message for goods or services to the value of at least 1 % of the total value of purchases, in the previous calendar year; (v) for enterprises having placed orders via a website, apps or EDI-type message to the value of at least 1 % of the total value of purchases, in the previous calendar year:  (optional) placing orders via a website, apps or EDI-type message to suppliers located in the enterprise's own country, in the previous calendar year;  (optional) placing orders via a website, apps or EDI-type message to suppliers located in other EU countries, in the previous calendar year;  (optional) placing orders via a website, apps or EDI-type message to suppliers located in the rest of the world, in the previous calendar year. (d) E-business processes and organisational aspects (i) for enterprises using computers:  use of an ERP (Enterprise Resource Planning) software package to share information among different business functions;  use of any software application for managing information on customers (Customer Relationship Management  CRM software) that makes it possible to collect, store and make available to other business functions information about the enterprise's customers;  use of any software application for managing information about customers (Customer Relationship Management  CRM software) that enables information about customers to be analysed for marketing purposes;  sharing Supply Chain Management information electronically with other enterprises, either suppliers or customers;  (optional) issuing/sending any type of invoice, whether in electronic or in paper form, to other enterprises, during the previous calendar year;  (optional) issuing/sending any type of invoice, whether in electronic or in paper form, to public authorities, during the previous calendar year;  (optional) issuing/sending any type of invoice, whether in electronic or in paper form to private consumers, during the previous calendar year;  (optional) the percentage of all invoices received as electronic invoices, in a standard structure suitable for automated processing (eInvoices), during the previous calendar year;  (optional) the percentage of all invoices received as invoices in paper form or in electronic form not suitable for automated processing, during the previous calendar year;  use of Radio Frequency Identification instruments for person identification or access control;  use of Radio Frequency Identification instruments as part of the production and service delivery process;  use of Radio Frequency Identification instruments for product identification after the production process; (ii) for enterprises sharing Supply Chain Management information electronically with other enterprises, either suppliers or customers:  sharing Supply Chain Management information electronically with other enterprises via websites (enterprise's website, website of business partners or web portals);  sharing Supply Chain Management information electronically with other enterprises via electronic exchange of information suitable for automated processing; (iii) for enterprises that issued/sent invoices to other enterprises or public authorities, during the previous calendar year:  (optional) the percentage of all invoices issued/sent as electronic invoices in a standard structure suitable for automated processing (eInvoices), to other enterprises or public authorities, during the previous calendar year;  (optional) the percentage of all invoices issued/sent as invoices, in an electronic form not suitable for automated processing, to other enterprises or public authorities, during the previous calendar year;  (optional) the percentage of all invoices issued/sent only as invoices in paper form, to other enterprises or public authorities, during the previous calendar year. (e) ICT competence in the enterprise unit and the need for ICT skills (i) For enterprises using computers:  employment of ICT specialists;  provision of any type of training to develop ICT-related skills for ICT specialists, during the previous calendar year;  provision of any type of training to develop ICT-related skills for other persons employed, during the previous calendar year;  recruitment of or the attempt to recruit ICT specialists during the previous calendar year;  (optional) performance of the following ICT functions during the previous calendar year, broken down into Mainly by own employees, including those employed in parent or affiliate enterprises, Mainly by external supplier, or Not applicable:  maintenance of ICT infrastructure (servers, computers, printers, networks);  support for office software;  development of business management software/systems;  support for business management software/systems;  development of web solutions;  support for web solutions;  security and data protection; (ii) for enterprises using computers and which have recruited or tried to recruit ICT specialists during the previous calendar year:  vacancies for ICT specialists that were difficult to fill. (f) Barriers to the use of ICT, the internet and other electronic networks, e-commerce and e-business processes For enterprises that received orders placed by customers in other EU countries, via a website or app, during the previous calendar year. Information about the following difficulties when selling to other EU countries:  high costs of delivering or returning products;  difficulties related to resolving complaints and disputes;  adapting product labelling for sales to other EU countries;  lack of knowledge of foreign languages to communicate with customers in other EU countries;  restrictions imposed by the enterprise's business partners on sales to certain EU countries. (g) Access to and use of technologies providing the ability to connect to the internet or other networks from anywhere at any time (ubiquitous connectivity) (i) for enterprises with internet access:  (optional) use of cloud computing services, excluding free-of-charge-services; (ii) for enterprises with internet access that purchase cloud computing services:  (optional) use of email as a cloud computing service;  (optional) use of office software as a cloud computing service;  (optional) hosting the enterprise's database(s) as a cloud computing service;  (optional) storing files as a cloud computing service;  (optional) use of finance or accounting software applications as a cloud computing service;  (optional) use of Customer Relationship Management (CRM, software application for managing information about customers) as a cloud computing service;  (optional) use of computing power to run the enterprise's own software as a cloud computing service;  (optional) use of cloud computing services delivered from shared servers of service providers;  (optional) use of cloud computing services delivered from servers of service providers exclusively reserved for the enterprise. (3) The following background information shall be collected from all enterprises, or obtained from alternative sources:  the enterprise's main economic activity in the previous calendar year;  the average number of persons employed in the previous calendar year;  the total value of turnover, excluding VAT, in the previous calendar year. B. COVERAGE The characteristics specified in headings A(2) and (3) shall be collected for the following categories of enterprises: (1) Economic activity: enterprises classified by the following NACE Rev. 2 categories: NACE Rev. 2 category Description Section C Manufacturing Section D, E Electricity, gas and steam and air conditioning supply, water supply, sewerage, waste management and remediation activities Section F Construction Section G Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transportation and storage Section I Accommodation and food service activities Section J Information and communication Section L Real estate activities Divisions 69-74 Professional, scientific and technical activities Section N Administrative and support service activities Group 95.1 Repair of computers and communication equipment; (2) Enterprise size: enterprises with 10 or more persons employed. Enterprises with less than 10 persons employed may be covered optionally; (3) Geographical scope: enterprises located in any part of the territory of the Member State. C. REFERENCE PERIODS The reference period is 2016 for the characteristics referring to the previous calendar year. The reference period is 2017 for the other characteristics. D. BREAKDOWN OF DATA The following background characteristics shall be provided in respect of the subjects and their characteristics listed in heading (2) of Part A: (1) Economic activity breakdown: according to the following NACE Rev. 2 aggregates: NACE Rev. 2 aggregation for possible calculation of national aggregates 10 + 11 + 12 + 13 + 14 + 15 + 16 + 17 + 18 19 + 20 + 21 + 22 + 23 24 + 25 26 + 27 + 28 + 29 + 30 + 31 + 32 + 33 35 + 36 + 37 + 38 + 39 41 + 42 + 43 45 + 46 + 47 47 49 + 50 + 51 + 52 + 53 55 58 + 59 + 60 + 61 + 62 + 63 68 69 + 70 + 71 + 72 + 73 + 74 77 + 78 + 79 + 80 + 81 + 82 26.1 + 26.2 + 26.3 + 26.4 + 26.8 + 46.5 + 58.2 + 61 + 62 + 63.1 + 95.1 NACE Rev. 2 aggregation for possible calculation of European aggregates 10 + 11 + 12 13 + 14 + 15 16 + 17 + 18 26 27 + 28 29 + 30 31 + 32 + 33 45 46 55 + 56 58 + 59 + 60 61 62 + 63 77 + 78 + 80 + 81 + 82 79 95.1 (2) size class breakdown: data shall be broken down according to the following size classes by number of persons employed: Size class 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed Where covered, a breakdown of the data shall be provided in accordance with the following table: Size class 0 to 9 persons employed (optional) 2 to 9 persons employed (optional) 0 to 1 persons employed (optional) E. PERIODICITY The data stipulated in this Annex shall be provided once for 2017. F. DEADLINES FOR TRANSMISSION OF RESULTS (1) The aggregate data referred to in Article 6 and Annex I (6) of Regulation (EC) No 808/2004, where necessary flagged for confidentiality or unreliability, shall be transmitted to Eurostat by 5 October 2017. By that date, the dataset shall be finalised, validated and accepted. (2) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be sent to Eurostat by 31 May 2017. (3) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 shall be sent to Eurostat by 5 November 2017. (4) The data and metadata shall be supplied to Eurostat, using the Single Entry Point services, in accordance with the exchange standard specified by Eurostat. The metadata and the quality report shall be provided in the standard metadata structure defined by Eurostat. ANNEX II MODULE 2: Individuals, households and the information society A. SUBJECTS AND THEIR CHARACTERISTICS (1) The subjects to be covered for the reference year 2017, drawn from the list in Annex II to Regulation (EC) No 808/2004, shall be as follows: (a) access to and use of ICTs by individuals and/or in households; (b) use of the internet and other electronic networks for different purposes by individuals and/or in households; (c) ICT security and trust; (d) ICT competence and skills; (e) barriers to the use of ICT and the internet; (f) use of ICT by individuals to exchange information and services with governments and public administrations (e-government); (g) access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity). (2) The following characteristics shall be collected: (a) Access to and use of ICT by individuals and/or in households (i) for all households:  access to a computer (any type: desktop, laptop, netbook or tablet computer, excluding smartphone) at home;  access to the internet at home (by any enabling device: computers as well as smart phones, games consoles or e-book readers); (ii) for households with internet access:  internet connection: fixed broadband connection;  internet connection: mobile broadband connection (via mobile phone network of at least 3G);  (optional) internet connection: dial-up access over normal telephone line or ISDN;  (optional) internet connection: mobile narrowband connection (via mobile phone network below 3G); (iii) for all individuals:  most recent own use of a computer at any location (home, work or any other place): within the last three months, between three and 12 months ago, more than one year ago, never used a computer; (iv) for individuals who have used a computer at any location in the last three months:  average frequency of computer use: every day or almost every day, at least once a week (but not every day), less than once a week. (b) Use of the internet for different purposes by individuals and/or in households (i) for all individuals:  most recent internet use, at any location, with any enabling device: within the last three months, between three and 12 months ago, more than one year ago, never used the internet; (ii) for individuals who have used the internet:  frequency of buying or ordering goods or services over the internet (using websites or apps; excluding orders via manually typed e-mails, short message service or multimedia messaging services) for private use via any device: within the last three months, between three and 12 months ago, more than one year ago, never bought or ordered anything over the internet; (iii) for individuals who have used the internet in the last three months:  average frequency of internet use in the last three months: every day or almost every day, at least once a week (but not every day), less than once a week;  internet use in the last three months for private purposes for sending, receiving e-mails;  internet use in the last three months for private purposes for telephoning over the internet, video calls (via webcam) over the internet (using applications);  internet use in the last three months for private purposes for participating in social networks (creating a user profile, posting messages or other contributions);  internet use in the last three months for private purposes for uploading self-created content (such as text, photos, music, videos, software) to share it on a website;  internet use in the last three months for private purposes for reading online news sites, newspapers or news magazines;  internet use in the last three months for private purposes for seeking health-related information (about matters such as injuries, diseases, nutrition, improving health, etc.;  internet use in the last three months for private purposes for finding information on goods or services;  internet use in the last three months for private purposes for posting opinions on civic or political issues via websites (using blogs, social networks, etc.);  internet use in the last three months for private purposes, to take part in online consultations or vote on civic or political issues (about matters such as urban planning, signing a petition);  internet use in the last three months for private purposes for looking for a job or sending a job application;  internet use in the last three months for private purposes for participating in professional networks (creating a user profile, posting messages or other contributions);  internet use in the last three months for private purposes for using services related to travel or travel-related accommodation;  internet use in the last three months for private purposes for selling goods or services (for example via auctions);  internet use in the last three months for private purposes, for internet banking;  use of internet storage space in the last three months for private purposes for saving documents, pictures, music, video or other files;  internet use in the last three months for conducting learning activities for educational, professional or private purposes, by doing an online course;  internet use in the last three months for conducting learning activities for educational, professional or private purposes, by using online learning material other than a complete online course;  internet use in the last three months for conducting learning activities for educational, professional or private purposes, by communicating with instructors or students using educational websites or portals;  (optional) internet use in the last three months for conducting other learning activities for educational, professional or private purposes; (iv) for individuals who have used the internet in the last 12 months:  use of any website or app in the last 12 months to arrange an accommodation (such as a room, apartment, house, holiday cottage, etc.) from another individual for private purposes: from dedicated websites or apps, from other websites or apps (including social networks), not used;  use of any website or app in the last 12 months to arrange a transport services (such as cars) from another individual for private purposes: from dedicated websites or apps, from other websites or apps (including social networks), not used;  internet use (excluding e-mails) in the last 12 months for buying or selling shares, bonds, funds or other investment services;  internet use (excluding e-mails) in the last 12 months for buying or renewing existing insurance policies, including those offered as a package together with another service;  internet use (excluding e-mails) in the last 12 months for taking a loan or mortgage or arranging credit from banks or other financial providers; (v) for individuals who have used the internet for internet commerce (buying or ordering goods or services) in the last three months:  the number of times goods or services were bought or ordered over the internet in the last three months for private use: number of times or in classes: 1-2 times, between 3 and 5 times, between 6 and 10 times, > 10 times;  the total value of goods or services (excluding shares or other financial services) bought or ordered over the internet in the last three months for private use: amount in euros or in classes: less than EUR 50, EUR 50 to less than EUR 100, EUR 100 to less than EUR 500, EUR 500 to less than EUR 1000, EUR 1000 or more, unknown; (vi) for individuals who have used the internet for internet commerce (buying or ordering goods or services) in the last 12 months:  internet use for buying or ordering food or groceries for private use in the last 12 months;  internet use for buying or ordering household goods (such as furniture, toys, etc., but excluding consumer electronics) for private use in the last 12 months;  internet use for buying or ordering medicine for private use in the last 12 months;  internet use for buying or ordering clothes or sports goods for private use in the last 12 months;  internet use for buying or ordering computer hardware for private use in the last 12 months;  internet use for buying or ordering electronic equipment (including cameras) for private use in the last 12 months;  internet use for buying or ordering telecommunication services (such as TV, broadband subscriptions, fixed line or mobile phone subscriptions, uploading money on prepaid phone cards) for private use in the last 12 months;  internet use for buying or ordering holiday accommodation (such as hotels) for private use in the last 12 months;  internet use for buying or ordering other travel arrangements (such as transport tickets, car hire) for private use in the last 12 months;  internet use for buying or ordering tickets for events for private use in the last 12 months;  internet use for buying or ordering films or music for private use in the last 12 months;  internet use for buying or ordering books, magazines or newspapers for private use in the last 12 months;  internet use for buying or ordering e-learning material for private use in the last 12 months;  internet use for buying or ordering video games software, other computer software and software upgrades for private use in the last 12 months;  internet use to buy or order other goods or services for private use in the last 12 months;  internet use for buying or ordering goods or services for private use in the last 12 months, by origin: national sellers;  internet use for buying or ordering goods or services in the last 12 months for private use, by origin: sellers from other EU countries;  internet use for buying or ordering goods or services for private use in the last 12 months, by origin: sellers from the rest of the world;  internet use for buying or ordering goods or services for private use in the last 12 months, by origin: country of origin of the sellers is unknown; (vii) for individuals who have used the internet for internet commerce (buying or ordering goods or services) in the last 12 months, for buying or ordering films, music, books, magazines, newspapers video games software, other computer software and software updates:  films or music downloaded or accessed from websites or apps in the last 12 months, for private use;  e-books downloaded or accessed from websites or apps in the last 12 months, for private use;  e-magazines or e-newspapers downloaded or accessed from websites or apps in the last 12 months, for private use;  computer software (including computer and video games and software upgrades) downloaded or accessed from websites or apps in the last 12 months, for private use; (viii) for individuals who have used the internet for internet commerce (buying or ordering goods or services) and who have bought or ordered from sellers from other EU countries or the rest of the world:  physical goods (such as electronics, clothes, toys, food, groceries, books, CDs/DVDs) bought or ordered for private use in the last 12 months;  products downloaded or accessed from websites or apps (such as films, music, e-books, e-newspapers, games, paid applications) for private use in the last 12 months;  travel, accommodation or holiday arrangements (such as tickets and documents by mail or printed by oneself) bought or ordered for private use in the last 12 months;  other services (such as tickets for events received via mail, telecom subscriptions) bought or ordered for private use in the last 12 months. (c) ICT security and trust (i) for households without internet access at home, specifying the reason for not having such access:  privacy or security concerns; (ii) for individuals who have not submitted completed forms to public authorities' websites for private purposes in the last 12 months although submission of official forms was necessary, reasons for not submitting:  concerns about protection and security of personal data. (d) ICT competence and skills (i) for individuals who have used the internet within the last 12 months, skills in:  transferring files between computers and other devices;  installing software or applications (apps);  changing the settings of any software, including the operating system or security programs;  copying or moving files or folders;  using wordprocessing software;  creating presentations or documents integrating text, pictures, tables or charts;  using spreadsheet software;  software to edit photos, video or audio files;  writing code in a programming language; (ii) for individuals who have used the internet and spreadsheet software in the last 12 months, skills in:  using advanced functions of spreadsheet software designed to organise and analyse data, such as sorting, filtering, using formulas, creating charts; (iii) for individuals who have used the internet for internet commerce activities (buying or ordering goods or services) within the last 12 months, problems encountered with internet commerce:  in the form of problems with fraud encountered (for example no goods or services received at all, misuse of credit card details); (iv) for individuals who have used the internet, but not for internet commerce activities (buying or ordering goods or services), within the last 12 months, barriers to internet commerce:  payment security or privacy concerns (for example, giving credit card details or personal details over the internet). (e) Barriers to the use of ICT and the internet (i) for households without access to the internet at home, reason for not having access to the internet at home:  they have access to internet elsewhere;  they do not need internet, for example because it is not useful or not interesting;  the cost of the equipment is too high;  the cost of access is too high (for example, a telephone or DSL subscription);  lack of skills;  broadband internet is not available in the area;  other reason or reasons; (ii) for individuals who have used the internet for internet commerce (buying or ordering goods or services) within the last 12 months, problems encountered with internet commerce:  technical failure of website during ordering or payment;  difficulties in finding information on guarantees and other legal rights;  a slower speed of delivery than that indicated;  final costs higher than indicated (for example, higher delivery costs, unexpected transaction fees);  wrong or damaged goods delivered;  complaints and redress difficult, or no satisfactory response after complaint;  a foreign retailer who does not sell to the respondent's own country;  other problems encountered;  no problems encountered; (iii) for individuals who have used the internet, but not for internet commerce activities (buying or ordering goods or services), within the last 12 months, barriers to internet commerce:  a preference for shopping in person and/or for seeing a physical product, loyalty to shops, force of habit;  lack of skills or knowledge (no knowledge on how to use a website, use was too complicated, etc.);  problems with the delivery of goods ordered over the internet (it takes too long, it is logistically difficult, etc.);  concerns about receiving or returning goods, concerns about complaints or redress;  lack of a payment card that can be used to pay over the internet;  (optional) a foreign retailer who does not sell to the respondent's country;  other barriers to internet commerce. (f) Use of ICT by individuals to exchange information and services with governments and public administrations (e-government) (i) for individuals who have used the internet within the last 12 months:  internet use within the last 12 months for private purposes, for obtaining information from the websites or apps of public authorities or public services (manually typed e-mails should be excluded);  internet use within the last 12 months for private purposes, for downloading/printing official forms from the websites of public authorities or public services (manually typed e-mails should be excluded);  internet use within the last 12 months for private purposes, for submitting completed forms online to public authorities or public services (manually typed e-mails should be excluded); (ii) for individuals who have not submitted completed forms to public authorities' websites for private purposes within the last 12 months:  they did not submit completed forms because there was no need to submit any official forms; (iii) for individuals who have not submitted completed forms to public authorities' websites for private purposes within the last 12 months although there was a need to submit official forms, reasons for not submitting:  no such website service was available;  lack of skills or knowledge (for example, they did not know how to use the website, or it was too complicated to use);  (optional) lack of an electronic signature or electronic ID/certificate required for authentication or for using the service or problems with such a signature or ID/certificate;  another person submitted forms on the respondent's behalf (for example a consultant, a tax adviser, a relative or family member);  other reason or reasons for not submitting completed forms to public authorities online; (iv) specific characteristics on e-government services' transactions in the previous calendar year:  (optional) total number of individuals' tax declarations submitted, total number of individuals' tax declarations submitted electronically, total number of individuals' tax declarations submitted electronically via intermediaries;  (optional) total number of declarations of live births of children at a civil registration office, total number of electronic declarations of live births of children at a civil registration office, total number of live births of children submitted electronically via intermediaries at a civil registration office;  (optional) total number of declarations of deaths submitted at a civil registration office, total number of electronic declarations of deaths submitted at a civil registration office, total number of declarations of deaths submitted electronically via intermediaries at a civil registration office;  (optional) total number of birth certificates requested, total number of birth certificates requested electronically;  (optional) total number of death certificates requested, total number of death certificates requested electronically. (g) Access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity) (i) for individuals who have used the internet within the last three months:  use of a mobile phone or smartphone to access the internet away from home or work within the last three months;  use of a portable computer (such as a laptop or tablet) to access the internet away from home or work within the last three months;  use of other mobile devices to access the internet away from home or work within the last three months;  no use of mobile devices to access the internet away from home or work within the last three months; (ii) for individuals who have used a mobile phone or smartphone to access the internet away from home or work within the last three months:  use of a mobile phone or smartphone via a mobile phone network to access the internet away from home or work within the last three months;  use of a mobile phone or smartphone via a wireless network to access the internet away from home or work within the last three months; (iii) for individuals who have used a portable computer to access the internet away from home or work within the last three months:  use of a portable computer via a mobile phone network, using a USB key or a (SIM) card or mobile phone or smartphone as modem to access the internet away from home or work within the last three months;  use of a portable computer via a wireless network to access the internet away from home or work within the last three months. B. COVERAGE (1) The statistical units for the characteristics listed in heading A(2) of this Annex that concern households are households with at least one member in the 16 to 74 age group. (2) The statistical units for the characteristics listed in heading A(2) of this Annex that concern individuals are individuals aged 16 to 74. (3) The geographical scope comprises households or individuals, or both, living in any part of the territory of the Member State concerned. C. REFERENCE PERIOD The main reference period for collecting statistics is the first quarter of 2017. D. SOCIOECONOMIC BACKGROUND CHARACTERISTICS (1) For the subjects and their characteristics, listed in heading A(2) of this Annex, which concern households, the following background characteristics are to be collected: (a) region of residence, specified according to the NUTS1 classification of regions; (b) (optional) region of residence specified according to the NUTS2 classification; (c) geographical location, i.e. whether living in a less developed region, a transition region or a more developed region; (d) degree of urbanisation, i.e. whether living in a densely populated area, in an intermediate density area or in a thinly populated area; (e) type of household, specifying the number of members in the household: (optional) the number of persons aged from 16 to 24, (optional) the number of students aged from 16 to 24 years, (optional) the number of persons aged 25 to 64 years, (optional) the number of persons aged 65 years or over and, to be collected separately, the number of children under 16, (optional) the number of children aged between 14 and 15, (optional) the number of children aged from 5 to 13 years, (optional) number of children aged 4 years or less); (f) (optional) household's net monthly income, which is to be collected as a value or in size bands compatible with income quartiles; (g) (optional) equivalised household total net monthly income transmitted in quintiles. (2) For the subjects and their characteristics, listed in heading A(2) of this Annex, which relate to individuals, the following background characteristics are to be collected: (a) the gender; (b) the country of birth, specifying whether the person is native-born or foreign-born; if the latter, also specifying that whether person was born in another EU Member State or in a country outside the EU; (c) country of citizenship and whether the person is a national or a non-national, specifying whether they are a national of another EU Member State or of a non-EU country; (d) age in completed years; (optional) under 16 or over 74, or both; (e) (optional) de facto marital status, whether living in a consensual union or not; (f) educational attainment level, specifying the highest level of education successfully completed according to the International Standard Classification of Education (ISCED 2011) whether it is at most lower secondary education (ISCED 0, 1 or 2) or upper secondary and post-secondary non-tertiary education (ISCED 3 or 4), or tertiary education (ISCED 5, 6, 7 or 8), or less than primary education (ISCED 0) or primary education (ISCED 1) or lower secondary education (ISCED 2) or upper secondary education (ISCED 3) or post-secondary non-tertiary education (ISCED 4) or short-cycle tertiary education (ISCED 5) or bachelor or equivalent (ISCED 6) or master or equivalent (ISCED 7) or doctoral or equivalent (ISCED 8); (g) employment situation specifying whether person is an employee or self-employed, including family workers (optional: full-time employee or self-employed, part-time employee or self-employed, employee, employee with a permanent job or job of unlimited duration, employee with a temporary job or contract of limited duration, self-employed including family workers); (h) (optional) specify economic sector of employment: NACE Rev. 2 sections Description A Agriculture, forestry and fishing B, C, D and E Manufacturing, mining and quarrying and other industry F Construction G, H and I Wholesale and retail trades, transport, accommodation and food service activities J Information and communication K Financial and insurance activities L Real estate activities M and N Business services O, P, and Q Public administration, defence, education, human health and social work activities R, S, T and U Other service activities (i) employment situation, specifying whether person is unemployed or is a student not in the labour force or in any other way not in the labour force specifying optionally whether person is in retirement or early retirement or given up business, permanently disabled, in compulsory military or community service, fulfilling domestic tasks or is inactive for any other reason; (j) occupation according to the International Standard Classification of Occupations (ISCO-08) specifying whether person is classified as a manual worker, non-manual worker, ICT worker, non-ICT worker and, optionally, all occupations according to ISCO-08 coded at 2-digit level. E. PERIODICITY The data stipulated in this Annex shall be provided once for 2017. F. DEADLINES FOR TRANSMISSION OF RESULTS (1) The individual data records, not allowing direct identification of statistical units concerned referred to in Article 6 and Annex II (6) of Regulation (EC) No 808/2004 shall be transmitted to Eurostat by 5 October 2017. By that date, the dataset shall be finalised, validated and accepted. (2) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be sent to Eurostat by 31 May 2017. (3) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 shall be sent to Eurostat by 5 November 2017. (4) The data and metadata shall be supplied to Eurostat, using the Single Entry Point services, in accordance with the exchange standard specified by Eurostat. The metadata and the quality report shall be provided in the standard metadata structure defined by Eurostat.